Citation Nr: 0721487	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-20 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for multiple brain 
lesions and headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from May 1968 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Boise, Idaho, Regional Office (RO) 
that, in pertinent part, denied the veteran's claims of 
entitlement to service connection for multiple brain lesions 
and headaches, entitlement to service connection for 
hypertension, and entitlement to service connection for 
chloracne.  

The issues of entitlement to service connection for multiple 
brain lesions and headaches, and entitlement to service 
connection for chloracne are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Hypertension was not shown in service or within the first 
post-service year, and any current hypertension is not shown 
to be related to service or a disease or injury of service 
origin.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and may not be presumed to be related to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-adjudication 
notice by letters dated in June 2001 and December 2005, and 
the claim was readjudicated in a July 2006 supplemental 
statement of the case.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

VA has obtained service medical records and post-service 
medical records, assisted the veteran in obtaining evidence, 
and afforded the veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue of entitlement to service connection for 
hypertension have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

The Board specifically declines to undertake further 
development to provide a medical examination or obtain a 
medical opinion with respect to the claim of entitlement to 
service connection for hypertension because there is no 
evidence of treatment for the claimed disorder either in 
service or for many years following service.  Thus, while 
there may be the current diagnosis of the claimed disability, 
there is no indication that this disability is related to 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In view of the absence of any nexus statements in the 
extensive treatment records available over the last several 
years, the Board believes that any opinion relating pertinent 
disability to service would be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2006).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim of entitlement to service connection for 
hypertension at this time.

Analysis

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  

Service connection for hypertension may be presumed if it 
became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran has theorized that his current hypertension is 
directly related to service, but has made no specific 
arguments regarding this claim.  

The veteran has not been shown to possess the medical 
background required to provide an opinion as to medical 
diagnoses or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay hypothesizing, particularly in the absence 
of any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).

There were no complaints, diagnosis, or treatment for 
hypertension shown in service or within the one-year period 
following the veteran's separation from military service.  

A diagnosis of hypertension is not otherwise shown by the 
record until November 2002, more than 30 years after 
discharge, and no medical professional offers any finding or 
opinion specifically linking the veteran's hypertension to 
his active duty service.  In the absence of any competent 
evidence of a nexus between the claimed disorder and military 
service, service connection for hypertension is not 
warranted. 

The Board has considered the possibility of obtaining a 
medical opinion as to whether hypertension may be related to 
service.  However, under the circumstance of this case, there 
is no duty on the part of VA to obtain such an opinion.  As 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence suggestive of a linkage between his active 
service and the current disorder and has not done so.  Here, 
as in Wells, the record as a whole, after due notification, 
advisement, and assistance to the appellant, still does not 
contain any competent evidence to suggest that the disorder 
is related to the appellant's military service.  

The preponderance of the evidence is against the veteran's 
claim that hypertension is related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran claims that he has seizures, headaches, and 
chloracne that are etiologically related to his period of 
service, and specifically, to his exposure to Agent Orange 
herbicide while serving in the Republic of Vietnam during the 
Vietnam War era.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2006) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2006) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; prostate cancer, chronic lymphocytic 
leukemia, porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2006).  Note 2 states that  for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
(emphasis added).  38 C.F.R. § 3.307(a)(6)(ii) (2006).  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The claims file contains a March 1986 medical assessment 
written by Nurse Epidemiologist indicating that the veteran's 
"presents with continuing chloracne and severe pruritis 
which has persisted and been documented from [the veteran's] 
U.S. Army service in Vietnam, 1968 thru 1969."  Although 
this assessment is supportive of the veteran's claim for 
service connection for chloracne, there is no indication as 
to whether the Nurse who wrote it had the benefit of the 
veteran's claims file or whether it was instead based solely 
upon the history provided by the veteran.  

The claims file also contains a December 1982 VA 
hospitalization summary that provides documentation of 
neurological symptoms of dizziness and headaches of an 11 
year duration, and chronic skin rash since Vietnam in 1969.  
In terms of pertinent history, it was noted that the 
veteran's military history was significant for a fall off a 
guard house landing on his right temple with no loss of 
consciousness, and approximately six months heavy exposure to 
Agent Orange.  

The veteran was scheduled for VA neurological and skin 
examinations in January 2002 for the purpose of obtaining 
medical opinions as to whether he has chronic seizures, 
headaches, and chloracne, and if so, whether they are 
associated with the veteran's service, including his presumed 
exposure to Agent Orange in the Republic of Vietnam during 
the Vietnam War era.  Prior to the scheduled examination, 
however, the veteran contacted the RO and indicated that his 
seizure disorder was out of control and that he would not be 
able to report until it was controlled.  In March 2002, the 
RO contacted the veteran and indicated that the examinations 
would be rescheduled when he is able to travel.  There is no 
indication of record, however, that the examinations 
pertinent to these claims were ever rescheduled.  

VA's duty to assist the claimant, pursuant to 38 U.S.C.A. 
§ 5103A, includes obtaining a medical opinion whenever such 
an opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  38 C.F.R. § 4.1 (2006) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for appropriate 
further examinations is shown for the proper assessment of 
the appellant's claims of entitlement to service connection 
for seizures and headaches, and entitlement to service 
connection for chloracne.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, this case is REMANDED for the following:

1.  Schedule the appellant for a VA 
dermatology examination by a physician to 
determine whether the veteran has 
chloracne, and if found, whether it bears 
any relationship to service, including 
any treatment or injuries identified in 
the service medical records, or his 
presumed exposure to Agent Orange 
herbicides while serving in the Republic 
of Vietnam during the Vietnam War era.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
annotate in the examination report that 
the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must provide an opinion 
as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that chloracne, if found, 
is related by etiology to service on 
any basis, including a presumed 
exposure to Agent Orange herbicides 
during the Vietnam War era.  A 
complete rationale for any opinions 
expressed should be provided.  

2.  Schedule the appellant for a VA 
examination by an appropriate physician 
to determine whether the veteran has 
chronic seizures and headaches, and if 
found, whether they bear any relationship 
to service, including any treatment or 
injuries identified in the service 
medical records, or his presumed exposure 
to Agent Orange herbicides while serving 
in the Republic of Vietnam during the 
Vietnam War era.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must annotate in the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must provide an opinion 
as to whether it is at least as likely 
as not that chronic seizures and 
headaches, if found, are related by 
etiology to service on any basis, 
including a presumed exposure to Agent 
Orange herbicides during the Vietnam 
War era.  A complete rationale for any 
opinions expressed should be provided.  

3.  Thereafter, review the claims file to 
ensure that the medical opinions are 
responsive to and in compliance with the 
directives of this remand and if they are 
not, implement corrective procedures.  

4.  After undertaking any further 
development deemed essential in addition 
to that specified above, adjudicate the 
appellant's claims of entitlement to 
service connection for  seizures and 
headaches, and entitlement to service 
connection for chloracne.  

5.  If any benefit requested on appeal is 
not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC) and afford a 
reasonable period of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


